Opinion by
Ekwall, J.
From the testimony produced at the trial, together with an examination of the official papers in evidence, it was apparent that the disputed items were never received and apparently were not shipped. The plaintiff having sustained its burden of proof on the issue of nonimportation, the protest was sustained as to the items in question. (United States v. Browne Vintners Co., Inc., 34 C. C. P. A. 112, C. A. D. 351, and United States v. Washington State Liquor Control Board, id. 118, C. A. D. 352, followed.)